Citation Nr: 0610487	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-01 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for adrenal 
hypofunction claimed as secondary to the service-connected 
asthma.  

2.  Entitlement to service connection for hyperaldosteronism 
claimed as secondary to the service-connected asthma.

3.  Entitlement to service connection for Addison's Disease 
claimed as secondary to the service-connected asthma.  

4.  Entitlement to service connection for pheochromocytoma 
claimed as secondary to the service-connected asthma.

5.  Entitlement to service connection for diabetes mellitus 
claimed as secondary to the service-connected asthma.  

6.  Entitlement to service connection for allergic purpura 
claimed as secondary to the service-connected asthma.  

7.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD) claimed as secondary to the service-
connected asthma.  

8.  Entitlement to service connection for hypertension 
claimed as secondary to the service-connected asthma.  

9.  Entitlement to service connection for weak bones and 
joints claimed as secondary to the service-connected asthma.  

10.  Entitlement to service connection for tendonitis claimed 
as secondary to the service-connected asthma.

11.  Entitlement to service connection for symptomatic 
osteoporosis claimed as secondary to the service-connected 
asthma.  

12.  Entitlement to service connection for loss of left upper 
lobe of the lung claimed as secondary to the service-
connected asthma. 



ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to December 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In October 2000, the veteran submitted a statement claiming 
entitlement to service connection for the issues on the title 
page.  In June 2002, the RO denied these claims, as well as 
several others.  In July 2002, the veteran submitted a 
document which has been construed as a timely notice of 
disagreement.  Although a statement of the case was issued in 
September 2003 for other issues (hiatal hernia with reflux, 
arthralgias and connective tissue disorder of the knees and 
ankles, and chronic fatigue syndrome), it does not appear 
that a statement of the case has been issued addressing the 
issues listed on the title page of this remand.  It also does 
not appear that the veteran has withdrawn his notice of 
disagreement as to these issues.  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that, 
where the record contains a notice of disagreement as to an 
issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2005), 
including issuance of an appropriate 
statement of the case addressing the 
issues of entitlement to service 
connection for adrenal hypofunction, 
hyperaldosteronism, Addison's Disease, 
pheochromocytoma, diabetes mellitus, 
allergic purpura, PTSD, hypertension, 
weak bones and joints, tendonitis, 
symptomatic osteoporosis and for loss of 
left upper lobe of the lung.  The veteran 
should also be advised of need to file a 
timely substantive appeal if the veteran 
desires to complete an appeal as to these 
issues.  If a timely substantive appeal 
is received, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




